Citation Nr: 1714413	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  05-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tremors, to include as secondary to service-connected diabetes mellitus, type 2, and/or exposure to hazardous chemicals and herbicides.

2.  Entitlement to an initial compensable rating for right ear hearing loss.

3.  Entitlement to a disability rating greater than 10 percent for residuals of a left knee injury, to include degenerative joint disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an initial disability rating greater than 20 percent for diabetes mellitus, type 2.




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2004, January 2010, and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Newark, New Jersey.  Specifically, the April 2004 rating decision, in part, continued a 10 percent disability rating for the left knee.  The January 2010 rating decision, in part, granted service connection for right ear hearing loss, assigning a noncompensable disability rating effective October 28, 2008 and denied service connection for tremors.  The October 2014 rating decision granted service connection for diabetes mellitus, assigning a 20 percent disability rating effective October 28, 2008.  

The Veteran now resides in New Jersey, so the matter is now handled by the RO in Newark, New Jersey.

The Board previously denied the claim for an increased rating for the left knee in July 2010.  The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2011, the Court granted a Joint Motion for Remand, filed by the parties in this case. In doing so, the Court vacated the Board's prior decision. The Board remanded the claim for further evidentiary development in February 2011.

The Board then denied the claim for an increased rating for the left knee in a May 2012 decision. The Veteran appealed the Board's decision again, and in March 2014, the Court vacated the May 2012 Board's decision, and remanded it back to the Board for further development, including the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

While the Veteran's appeal for an increased rating for the left knee was pending, he completed a substantive appeal for the issues of entitlement to service connection for diabetes mellitus, type 2, entitlement to service connection for tremors, and entitlement to an initial compensable rating for right ear hearing loss.  The appeals have since been merged.  Furthermore, the Veteran has timely disagreed with the October 2014 rating decision regarding diabetes.  

In a February 2017 rating decision, the RO denied service connection for low back and bilateral hip disorders.  In March 2017, the Veteran entered a notice of disagreement (NOD) with the Agency of Original Jurisdiction (AOJ) as to this decision.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing these claims.  Accordingly, the Board declines to exercise jurisdiction over the low back/bilateral hip claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.

This case was previously before the Board in August 2014 at which time it was remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to increased ratings for the Veteran's left knee disability and diabetes mellitus as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's essential tremors are not shown to be related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and are not caused or aggravated by a service-connected disability.

2.  Since the grant of service connection, the Veteran's nonservice-connected left ear is assigned Level I hearing, and he has no worse than Level IV hearing in the right ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tremors are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the tremor issue adjudicated below, in a November 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

With regard to the right ear hearing loss issue adjudicated below, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his right ear hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the January 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, records from the Social Security Administration and the statements of the Veteran.

With regard to the tremor decided below, the Veteran was afforded a VA examination in January 2016 and an opinion was obtained in February 2016.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the tremor issue decided herein has been met.

As previously noted, in August 2014, the Board remanded the case for additional development, to include affording the Veteran VA examinations (which was accomplished in January 2016), obtaining a medical opinion regarding the Veteran's tremors (which was accomplished in February 2016), and readjudicating the case in a supplemental statement of the case (which was accomplished in February 2016).  Therefore, the Board finds that the AOJ has substantially complied with the August 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


II. Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  While the Veteran did not serve in Vietnam during the relevant time period, his service personnel records reflect service in Thailand during the relevant time period and in the Board's previous August 2014 decision, it was determined that the Veteran was exposed to herbicides during his military service.  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for numerous disorders; however, essential tremors are not included on such list.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630  (May 20, 2003).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for any indication of tremors.  Significantly, examination reports dated September 1963 and September 1966 show a normal neurologic system.  Furthermore, in a September 1966 report of medical history the Veteran denied neuritis.  

The earliest evidence of tremors is a May 2006 VA treatment record noting complaints of a tremor, especially on the left, and problems with fine motor control and lifting weights because of this.  The Veteran also reported at that time that he was concerned with his in-service exposure to harmful chemicals, including DDT.  Significantly, the examiner wrote that, because of the daily spraying of DDT during the Veteran's military service, this should be considered an important environmental exposure.  Medical literature describes the onset of essential tremor related to long-term DDT exposure, although the articles the physician reviewed did not describe any definite latency period (from exposure to onset of symptoms).  Thus, it was recommended that this be investigated in greater detail by a neurologist.  A December 2007 VA treatment record shows a diagnosis of tremors.    

The Veteran submitted a claim for service connection for tremors in October 2008, noting an onset of tremors in 2005 and contending that such tremors were due to his exposure to herbicides during military service.  

In connection with his claim, the Veteran was afforded a VA neurology examination in January 2016.  The examiner diagnosed essential tremors.  In a February 2016 addendum, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's tremors were causally or etiologically related to the Veteran's active service, to include exposure to herbicides and chemicals.  The examiner noted that essential tremor, also known as benign essential tremor, is a brain disorder that causes a part of your body to shake uncontrollably.  The unintentional shaking motion is called a tremor.  The hands and forearms are the most commonly affected areas.  With essential tremor there is no known underlying condition that triggers the tremors. The tremors can begin at any age, but they most commonly affect elderly people.  Essential tremor is a fairly common disorder, affecting approximately 10 million people in the United States.  It is not life-threatening and does not cause any serious health problems.

The examiner wrote that the exact cause of essential tremor is unknown.  People are at a higher risk of developing essential tremor if they are over age 40.  Genetics can also affect/ be a risk. Essential tremor may be inherited, but it can also occur in people who do not have a family history of the condition.  When there is a family history of essential tremor, it's called familial tremor.  A child has a 50 percent chance of developing essential tremor if a parent has the disorder.  Certain factors may make benign essential tremors temporarily worse, including : emotional stress, fatigue, hunger, very cold or very hot temperatures, caffeinated drinks, and smoking cigarettes.  Many people with essential tremor live normal lives.  The severity of the tremors may stay relatively the same or may get worse over time. The tremors might also spread to other areas of the body.

The Board initially finds that the preponderance of the evidence is against service connection for tremors on a presumptive basis.  First, there is no evidence of tremors within one year after the Veteran's discharge.  In this regard, the absolute earliest that the VA examiners and the Veteran himself place the onset of tremors is in 2005, which is 39 years after his service discharge.  Moreover, the Veteran has not alleged a continuity of tremor symptomatology between the time of his discharge and the diagnosis of such disease.  See Walker, supra.  Therefore, service connection based on the manifestation of a chronic presumptive disease within one year of service discharge is not warranted.  Second, presumptive service connection based on exposure to herbicides is also not warranted.  In this regard, while it has been established that the Veteran was exposed to herbicides and other harmful chemicals during service, essential tremors is not a disease for which a presumption based on herbicide exposure is warranted under section 3.309(e).  

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Nevertheless, the claim is also denied on a direct basis.  First, there is no evidence of tremors in service.  As above, all service examinations show normal neurological systems and the Veteran denied neuritis upon separation.  Also, there is no history of tremors until at least 2005, approximately 39 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, the January 2016 VA examiner determined that it was less likely than not (less than 50 percent probability) that the Veteran's tremors were causally or etiologically related to the Veteran's active service, to include exposure to herbicides and chemicals.  While a May 2006 VA treatment record notes that medical literature suggests that the onset of essential tremor could be related to long-term DDT exposure, it was also noted that there was no definite latency period (from exposure to onset of symptoms) and that such should be investigated by a neurologist.  The Board finds that the January/February 2016 VA neurology opinion satisfies this possibility.  As the VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Finally, the Board finds that service connection for tremors as secondary to diabetes mellitus is not warranted.  In this regard, the January 2016 VA examiner wrote that the exact cause of essential tremor is unknown but that they appeared to be age-related and/or genetic.  While it was noted that certain factors make tremors temporarily worse, diabetes mellitus was not noted as a factor for this and, even if it were, a temporary worsening does not rise to the level of aggravation for VA purposes.  As the VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to their opinions.  See Nieves-Rodriguez, supra; Stefl, supra. 

While the Veteran contends that his tremors are related to military service or secondary to diabetes mellitus, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of tremors involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; Woehlaert, supra.

Therefore, based on the foregoing, the Board finds that service connection for tremors is not warranted on a presumptive, direct, or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection tremors.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


III. Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

The Board initially notes that the Veteran is only service-connected for right ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I. However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.  In this regard, in order for the right ear hearing loss to be considered 10 percent disabling, it must reach Level X or XI (which are the Roman Numeral designations for hearing loss of a severity that it would equate to a 10 percent rating when the nonservice-connected ear is assigned Level I hearing impairment).  However, as will be discussed below, the Veteran's right ear hearing loss results in no worse than Level IV hearing impairment. As such, for the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing.

On August 2009 VA examination and audiological testing, the air conduction pure tone thresholds, in decibels, were as follows:


Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
35 dB
80 dB
85 dB
Left Ear
15 dB
30 dB
65 dB
65 dB

Puretone Threshold Average
Right Ear
53.75 dB
Left Ear
43.75 dB

Speech Discrimination
Right Ear
82%
Left Ear
86%

The examiner diagnosed mild, sensorineural hearing loss of the right ear.  There is no exceptional pattern of hearing loss shown.  These audiometry test results equate to Level IV hearing in the right ear using Table VI. 38 C.F.R. § 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level IV hearing in the right ear and Level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85.

On March 2011 VA examination and audiological testing, the air conduction pure tone thresholds, in decibels, were as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
40 dB
80 dB
85 dB
Left Ear
15 dB
25 dB
65 dB
65 dB

Puretone Threshold Average
Right Ear
55 dB
Left Ear
42.5 dB


Speech Discrimination
Right Ear
84%
Left Ear
86%

With regard to the functional impact, the Veteran reported that he had difficulty with communication.  The examiner diagnosed sensorineural hearing loss of the right ear.  There is no exceptional pattern of hearing loss shown.  These audiometry test results equate to Level II hearing in the right ear using Table VI. 38 C.F.R. § 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in the right ear and Level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85.

On January 2016 VA examination and audiological testing, the air conduction pure tone thresholds, in decibels, were as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
40 dB
80 dB
85 dB
Left Ear
15 dB
30 dB
65 dB
70 dB

Puretone Threshold Average
Right Ear
55 dB
Left Ear
45 dB

Speech Discrimination
Right Ear
96%
Left Ear
98%

With regard to the functional impact, it was noted that, without hearing aids, the Veteran had difficulty with group situations.  The examiner diagnosed sensorineural hearing loss of the right ear.  There is no exceptional pattern of hearing loss shown.  These audiometry test results equate to Level I hearing in the right ear using Table VI. 38 C.F.R. § 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85.

Also of record are VA outpatient treatment records dated through February 2016.  Such records are consistent with the VA examination findings noted above.

Considering such evidence in light of the criteria noted above, the Board finds that, for the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing, and, as he has no worse than Level IV hearing in the right ear, he is not entitled to a compensable rating for his right ear hearing loss. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as an inability to hear lower or softer tones or when trucks are approaching, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson, supra; Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert, supra. 

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty with group situations.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation are rendered). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right ear hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

With regard to the Veteran's right ear hearing loss, the Board has carefully compared the level of severity and symptomatology of this disability with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of right ear hearing loss, to include difficulty with group situations.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by difficulty in group situations is a disability picture that is considered in the current schedular rating criteria.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the Veteran's right ear hearing loss.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected right ear hearing loss addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected right ear hearing loss is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, though the Veteran has been unemployed since December 2004, he has not alleged, and the evidence does not show, that his service-connected right ear hearing loss rendered him unemployable.  Rather, the Veteran contends that he is unemployable due to his orthopedic disorders.  Therefore, the issue of a TDIU, as "part and parcel" to the right ear hearing loss issue, has not been raised and no further consideration of such is necessary.
	

ORDER

Entitlement to service connection for tremors is denied.  

Entitlement to an initial compensable rating for right ear hearing loss is denied.



REMAND

Left knee

With regard to the left knee, this issue was last remanded by the Board in August 2014 to correct deficiencies in a previous VA examination as directed by the Court's March 2014 Memorandum Decision.  Specifically, the August 2014 Board remand directed that a VA examiner specifically note whether the Veteran has recurrent subluxation or lateral instability and, if so, the degree of severity.  The examiner was also directed to discuss any discrepancy between diagnostic and clinical findings, to include the medical evidence of record that is favorable to a finding of recurrent subluxation or lateral instability.  The Veteran was afforded VA examinations for his left knee in January and April 2016.  Significantly, both of these examination reports are negative for subluxation or instability.  However, neither examiner discussed the discrepancy between diagnostic and clinical findings, to include the medical evidence of record that is favorable to a finding of recurrent subluxation or lateral instability as directed in the August 2014 Board remand.  As such, further medical opinion is necessary regarding this issue.  

Also, as above, the Veteran was last afforded VA examinations for his left knee in January and April 2016.  The January 2016 examination shows that the Veteran had flexion to 115 degrees and the April 2016 examination shows that the Veteran had flexion to 125 degrees.  There was no evidence of pain on weight-bearing in January 2016 but there was evidence of pain on weight-bearing in April 2016.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss of range of motion after three repetitions during both examinations.  There are no findings regarding the right knee in either examination report.  In a recent decision from the Court of Appeals for Veterans Claims it was found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the fact that the April 2016 VA examination does not include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, with range of motion measurements of the opposite undamaged joint, pursuant to Correia, a new VA examination is required.

TDIU

With regard to the TDIU issue, the Veteran has been unemployed since approximately December 2004, allegedly due to his orthopedic disabilities.  Significantly, the Veteran has been in receipt of disability benefits from the Social Security Administration since December 2004 due to osteoarthritis and allied disorders as well as diabetes mellitus.   Furthermore, the record shows that the Veteran has also had long periods of convalescence due to his service-connected bilateral knee disabilities.  The August 2014 Board remand directed the RO to schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities has on his employability.  Unfortunately, no medical opinion regarding the combined effect of the Veteran's service-connected disabilities with regarding to his ability to maintain employment has been obtained.  Such should be accomplished on remand.  

Moreover, a TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran's service-connected disabilities presently include diabetes mellitus, type II (20 percent disabling); degenerative joint disease, residuals of left knee injury (10 percent disabling); degenerative joint disease of the right knee associated with residuals of left knee injury (10 percent disabling); tinnitus (10 percent disabling); and right ear hearing loss (noncompensably disabling).  A combined disability evaluation of 40 percent is in effect.  Therefore, he does not currently meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  However, the Board has remanded the above increased rating claim and, if such claim is granted, such award may make the Veteran eligible for a TDIU.  

Notably, if the Veteran does not qualify for a TDIU pursuant to 38 C.F.R. § 4.16(a) after readjudication of the left knee issue, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With respect to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds the SSA's award of disability benefits due to osteoarthritis (presumably of the knees) and diabetes mellitus discussed above is plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disorders.  Accordingly, the Board finds that the claim should be submitted to the Director of Compensation for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

Diabetes

With regard to the diabetes issue, as above, in an October 2014 rating decision the RO granted service connection for diabetes mellitus, assigning a 20 percent disability rating effective October 28, 2008.  Thereafter, in November 2014 (within one year of notification of the October 2014 rating decision), the Veteran entered an NOD with the AOJ as to this decision.  As above, when there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Unfortunately, the AOJ has not yet acknowledged receipt of the NOD and does not appear to be actively developing this claim.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon, 12 Vet. App. at 238.  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. A statement of the case on the issue of entitlement to a higher initial rating for diabetes mellitus should be issued to the Veteran.  He should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

2. Schedule the Veteran for a new examination for his left knee to determine the current severity of his left knee disorder.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

In addition, the examiner is asked to answer the following questions:

* Does the Veteran experience recurrent subluxation of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience lateral instability of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience dislocation of the semilunar cartilage in the left knee?  If so, does he experience episodes of locking, pain, and effusion into the joint?  If so, please describe the frequency of these episodes.

* Has there been removal of semilunar cartilage?  If so, what symptoms associated with the removal does he experience?

The examiner is asked to specifically note whether the Veteran has recurrent subluxation or lateral instability and, if so, the degree of severity.  The examiner should also discuss any discrepancy between diagnostic and clinical findings, to include the medical evidence of record that is favorable to a finding of recurrent subluxation or lateral instability.

A complete rationale for any opinions expressed should be provided. 

3. Schedule the Veteran for a VA general examination to determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.  The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history. Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, considered collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

The examiner is advised that service connection has been granted for the Veteran's diabetes mellitus, bilateral knee disorders, tinnitus, and right ear hearing loss.

A complete rationale for any opinion must be provided.

4. If the Veteran does not qualify him for a TDIU pursuant to 38 C.F.R. § 4.16(a) after adjudication of the left knee issue above, refer this case to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).


5. Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


